               Case 2:20-mj-00784-BAT Document 10 Filed 12/11/20 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                               Plaintiff,                 CASE NO. MJ20-784

10           v.                                             DETENTION ORDER

11   CHAOYUE ZHAO,

12                               Defendant.

13          The Court has conducted a detention hearing under 18 U.S.C. § 3142(f), and concludes

14   there are no conditions which the defendant can meet which would reasonably assure the

15   defendant’s appearance as required or the safety of any other person and the community.

16          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant is charged in the Southern District of New York with conspiracy to commit

18   money laundering. The United States argued and the Court agrees that defendant poses a serious

19   risk of flight. Defendant is a citizen of the People's Republic of China. If he is convicted as

20   charged, he will, in all likelihood, be removed or deported from this country. Defendant's ties to

21   the country are unclear. He claims to have resided in the New York City area for a number of

22   years but was unable to provide the address of his residence there. He has an adult son who lives

23   in New York but the son indicates minimal contact with defendant, and lacks knowledge about

     defendant's residence. Defendant indicated he has been in the Seattle area for several months


     DETENTION ORDER - 1
                Case 2:20-mj-00784-BAT Document 10 Filed 12/11/20 Page 2 of 2




 1   living with a friend but also was unable to provide the address of his friend's residence. The

 2   government also proffered that defendant's international travel records indicate he has the ability

 3   to leave and enter the country without the use of his passport. This indicates he either possesses

 4   other unknow travel documents, travels under other identities, or has the ability to cross the

 5   border without lawful inspection.

 6          It is therefore ORDERED:

 7          (1)     Defendant shall be detained pending trial and committed to the custody of the

 8   Attorney General for confinement in a correctional facility separate, to the extent practicable,

 9   from persons awaiting or serving sentences, or being held in custody pending appeal;

10          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

11   counsel;

12          (3)     On order of a court of the United States or on request of an attorney for the

13   Government, the person in charge of the correctional facility in which Defendant is confined

14   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

15   connection with a court proceeding; and

16          (4)     The Clerk shall provide copies of this order to all counsel, the United States

17   Marshal, and to the United States Probation and Pretrial Services Officer.

18          DATED this 11th day of December, 2020.

19

20                                                                A
                                                           BRIAN A. TSUCHIDA
21                                                         United States Magistrate Judge

22

23




     DETENTION ORDER - 2
